DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/27/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant’s election of Species I in the reply filed on 5/17/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 5 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/17/2022.
Claim Objections
Claims 1-4 and 6-22 are objected to because of the following informalities:  
Claim 1 recites “wherein the control line and the coupled-line bus are on different planes and crossing over each other and configured to mitigate cross-talk caused by the crossing during signal transmission” in lines 8-10 of the claim, which the Examiner suggests amending to “wherein the control line and the coupled-line bus are on different planes and [[crossing]] cross over each other and are configured to mitigate cross-talk caused by the crossing over of the control line and the coupled-line bus during signal transmission” to resolve grammatical errors and to better clarify “the crossing” element in the limitation.
Claim 6 recites “wherein the control line is orthogonal to the coupled-line bus at the crossing to suppress an inductive coupling between the control line and the coupled-line bus” in lines 1-2 of the claim, which the Examiner suggests amending to “wherein the control line is orthogonal to the coupled-line bus at the crossing over of the control line and the coupled-line bus to suppress an inductive coupling between the control line and the coupled-line bus” to better clarify “the crossing” element in the limitation.
Claim 11 recites “coupling the first quantum circuit plane to the second circuit plane such that the control line and the coupled-line bus are on different planes and crossing over each other, wherein the control line and the coupled line bus mitigate cross talk caused by the crossing during signal transmission” in lines 8-11 of the claim, which the Examiner suggests amending to “coupling the first quantum circuit plane to the second circuit plane such that the control line and the coupled-line bus are on different planes and [[crossing]] cross over each other, wherein the control line and the [[coupled line]] coupled-line bus mitigate cross talk caused by the crossing over of the control line and the coupled-line bus during signal transmission” to resolve grammatical errors and to better clarify “the crossing” element in the limitation.
Claim 17 recites “the first quantum chip.” in lines 4-5 of the claim, which the Examiner suggests amending to remove the period at the end of limitation.
Claim 17 recites “the control line and the coupled-line bus are on different planes and crossing over each other and configured to mitigate cross talk caused by the crossing during signal transmission” in lines 7-9 of the claim, which the Examiner suggests amending to “the control line and the coupled-line bus are on different planes and [[crossing]] cross over each other and configured to mitigate cross talk caused by the crossing over of the control line and the coupled-line bus during signal transmission” to resolve grammatical errors and to better clarify “the crossing” element in the limitation.
Appropriate correction is required.
Note the dependent claims 2-4, 6-10, 12-16 and 18-22 necessarily inherit the object subject matter of the claims on which they depend.
Allowable Subject Matter
Claims 1-4 and 6-22 would be allowable if rewritten or amended to overcome the objected subject matter set forth in this Office action.
Regarding independent claim 1, Figure 1 of Brink et al. (US 2019/0165242 A1, hereinafter “Brink”) discloses a system, comprising: 
a first quantum circuit plane comprising: 
a first qubit 102 (“qubit”, specifically the left side qubit- ¶0045); and
a second qubit 102 (“qubit”, specifically the right side qubit- ¶0045); 
a coupled bus 104 (“bus resonator”- ¶0045) coupled between the first qubit 102 and the second qubit 102.
	Brink does not expressly disclose wherein coupled bus is a coupled-line bus, wherein the first quantum circuit plane further comprises a third qubit and the system further comprises a second circuit plane connected to the first quantum circuit plane, comprising a control line coupled to the third qubit, wherein the control line and the coupled-line bus are on different planes and crossing over each other and configured to mitigate cross-talk caused by the crossing during signal transmission.
Thus, regarding independent claim 1 (which claims 2-4 and 6-10 depend from), the claim would be allowable, because the prior art of record including Brink, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “a coupled-line bus coupled between the first qubit and the second qubit”, “a first quantum circuit plane comprising... a third qubit” and “a second circuit plane connected to the first quantum circuit plane, comprising a control line coupled to the third qubit, wherein the control line and the coupled-line bus are on different planes and crossing over each other and configured to mitigate cross-talk caused by the crossing during signal transmission”.
Regarding independent claim 11, Figure 1 of Brink discloses a method comprising: 
providing a coupled bus 104 (“bus resonator”- ¶0045) between a first qubit 102 (“qubit”, specifically the left side qubit- ¶0045) and a second qubit 102 (“qubit”, specifically the right side qubit- ¶0045) of a first quantum circuit plane.
Brink does not expressly disclose wherein the coupled bus is a coupled-line bus, the method reduces crosstalk between different planes of qubits and further comprises providing a control line to a third qubit of the first quantum circuit plane, wherein the control line is on a second circuit plane that is on a different plane than the first quantum circuit plane; and coupling the first quantum circuit plane to the second circuit plane such that the control line and the coupled-line bus are on different planes and crossing over each other, wherein the control line and the coupled line bus mitigate cross talk caused by the crossing during signal transmission.
Thus, regarding independent claim 11 (which claims 12-16 depend from), the claim would be allowable, because the prior art of record including Brink, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “a coupled-line bus between a first qubit and a second qubit of a first quantum circuit plane” and “providing a control line to a third qubit of the first quantum circuit plane, wherein the control line is on a second circuit plane that is on a different plane than the first quantum circuit plane; and coupling the first quantum circuit plane to the second circuit plane such that the control line and the coupled-line bus are on different planes and crossing over each other, wherein the control line and the coupled line bus mitigate cross talk caused by the crossing during signal transmission”.
Regarding independent claim 17, Figure 1 of Brink discloses a quantum circuit structure, comprising: 
a coupled bus 104 (“bus resonator”- ¶0045) between a first qubit 102 (“qubit”, specifically the left side qubit- ¶0045) and a second qubit 102 (“qubit”, specifically the right side qubit- ¶0045) of a first quantum chip.
Brink does not wherein the coupled bus is a coupled-line bus and wherien the quantum circuit structure further comprises a control line to a third qubit, wherein: 
the control line that is on a second chip is on a different plane than the first quantum chip, the second chip is bonded to the first quantum chip via bump bonds, and the control line and the coupled-line bus are on different planes and crossing over each other and configured to mitigate cross talk caused by the crossing during signal transmission.
Thus, regarding independent claim 17 (which claims 18-22 depend from), the claim would be allowable, because the prior art of record including Brink, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “a coupled-line bus between a first qubit and a second qubit of a first quantum chip”, “ a control line to a third qubit, wherein: the control line that is on a second chip is on a different plane than the first quantum chip” and “the second chip is bonded to the first quantum chip via bump bonds, and the control line and the coupled-line bus are on different planes and crossing over each other and configured to mitigate cross talk caused by the crossing during signal transmission”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Strong (US 2020/0176158 A1), which discloses a quantum circuit structure comprising first to third quantum elements, wherein the first quantum element and the second quantum element are coupled by a coupled-line bus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132. The examiner can normally be reached Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY C CHANG/Primary Examiner, Art Unit 2895